789 F.2d 1539
Reta L. McCANTS, As Administratrix of the Estate of JohnnyL. McCants, deceased, Plaintiff-Appellee,v.FORD MOTOR COMPANY, INC., Defendant-Appellant.
No. 85-7098.
United States Court of Appeals,Eleventh Circuit.
May 27, 1986.

Bradley, Arant, Rose & White, Jere F. White, Jr., M. Christian King, Birmingham, Ala., for defendant-appellant.
Leon Garmon, Gadsden, Ala., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Alabama.
Before HILL and CLARK, Circuit Judges, and MOYE,* Chief District Judge.
HILL, Circuit Judge:


1
In a previous decision in this case, 781 F.2d 855, we vacated the order of the district court dismissing plaintiff-appellee's action without prejudice and remanded the case to the district court for further proceedings.  The district court was instructed to rule on appellant's request that conditions be attached to any dismissal of this case without prejudice, and to set forth in writing the findings and conclusions on which the court relied in reaching its decision in that regard.  We retained jurisdiction over the appeal.


2
On remand, the district court imposed conditions on the dismissal of plaintiff-appellee's suit that included limitations on discovery to be conducted by plaintiff-appellee in the similar action appellee intends to file in Mississippi, limitations on the expert witnesses that appellant would be permitted to call in the action in Mississippi, and the requirement that appellee reimburse appellant $2,817.50 for the expenses appellant incurred in researching and pressing its statute of limitations defense in this action.  The court's order was amply supported by necessary findings of fact.


3
We invited the parties to submit supplemental memoranda if they wished to do so.  Appellant indicated its satisfaction with the order of the district court, and appellee did not respond.  We have carefully considered the opinion and order of the district court and such arguments as the parties have chosen to make.  The decision of the district court is AFFIRMED.



*
 Honorable Charles A. Moye, Chief U.S. District Judge for the Northern District of Georgia, sitting by designation